            Case 1:20-cv-02007-LLS Document 5 Filed 06/25/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

DWIGHT ANDRE WILLIAMS,

                                Plaintiff,
                                                                 20-CV-2007 (LLS)
                    -against-
                                                                CIVIL JUDGMENT
URBAN PATHWAYS INC.,

                                Defendant.

         Pursuant to the order issued April 21, 2020, dismissing the complaint, with 30 days’

leave,

         IT IS ORDERED, ADJUDGED AND DECREED that the complaint is dismissed under

28 U.S.C. § 1915(e)(2)(B)(ii).

         IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

Dated:     June 25, 2020
           New York, New York

                                                                Louis L. Stanton
                                                                   U.S.D.J.
